      Case 7:20-cv-01096-LCB-JHE Document 13 Filed 02/05/21 Page 1 of 2                     FILED
                                                                                   2021 Feb-05 AM 09:57
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

 WANDA COLON,                                )
                                             )
       Petitioner,                           )
                                             )
 v.                                          )   Case No.: 7:20-cv-01096-LCB-JHE
                                             )
 WARDEN CHAD GARRETT,                        )
                                             )
       Respondent.                           )

                           MEMORANDUM OPINION

      On September 23, 2020, the magistrate judge entered a Report and

Recommendation (“R&R”), recommending that the petition for writ of habeas

corpus be dismissed with prejudice. (Doc. 11). On September 30, 2020, the Court

received objections from Petitioner Wanda Colon (“Colon”). (Doc. 12). As she did

in her traverse, (see doc. 9), Colon argues that she should be allowed to bring her

claims under the CARES Act via a petition under 28 U.S.C. § 2241. Id. The

magistrate judge found Colon’s petition was properly considered under § 2241.

(Doc. 11 at 3). However, the magistrate judge determined that Colon was not

entitled to habeas relief. Specifically, the magistrate judge found that a prisoner has

no constitutionally protected interest in her place of confinement, and no statutory

authority under the CARES Act provides a district court with authority to transfer a

prisoner to home confinement. Id. at 4. While Colon contends the Court has
       Case 7:20-cv-01096-LCB-JHE Document 13 Filed 02/05/21 Page 2 of 2




jurisdiction under § 2241 to consider her claims, she does not offer anything to

contest the magistrate judge’s findings regarding her entitlement to habeas relief.1

       The Court has considered the entire file in this action, together with the report

and recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved. Accordingly, the Court hereby

ADOPTS and approves the findings and recommendation of the magistrate judge as

the findings and conclusions of this Court. The petition for writ of habeas corpus is

due to be DISMISSED. A separate Order will be entered.

       DONE and ORDERED this February 5, 2021.



                                          _________________________________
                                          LILES C. BURKE
                                          UNITED STATES DISTRICT JUDGE




1
  Colon argues that she cannot contest her detention through a motion for compassionate relief, as
the magistrate judge suggested she could do, (doc. 11 at 6–7). (Doc. 12 at 2–3). The magistrate
judge acknowledged that courts are divided on whether a petitioner may bring such a challenge
through a motion in her underlying criminal action or through a habeas petition. (Doc. 11 at 6,
n.5). However, it is clear from Colon’s objections that she has specifically declined to attempt to
seek compassionate release, (see doc. 12 at 2), and in any case that does not change the Court’s
conclusion as to whether Colon is entitled to habeas relief under § 2241.
                                                    2
